UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6766



ROBERT L. DAVIS,

                                             Plaintiff - Appellant,

          versus


MARK BRADLEY, City Police Officer, in his
individual and official capacities; DON WARD,
City Police Officer, in his individual and
official capacities; HARRY DOLAN, Chief of
Police, in his individual and official capac-
ities; RICHARD TOWNSEND, District Attorney,
in his individual and official capacities;
REBECCA SMITH, Probation Officer, in her indi-
vidual and official capacities; ELLIS PAGE,
Probation Officer, in his individual and offi-
cial capacities; FRANKIE GREEN FLOYD, Private
Citizen, in her individual capacity; JAMIE
MICHELLE FLOYD, Private Citizen, in her indi-
vidual capacity,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, District Judge.
(CA-97-156-5-BR)


Submitted:   August 14, 1997              Decided:   August 25, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.
Dismissed by unpublished per curiam opinion.


Robert L. Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on
his 42 U.S.C. § 1983 (1994) complaint, under 28 U.S.C.A. § 1915(e)

(West Supp. 1997), and denying his motion to recuse. We have re-

viewed the record and the district court's opinion and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the

reasoning of the district court. Davis v. Bradley, No. CA-97-156-5-
BR (E.D.N.C. May 21, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2